Title: Thomas Jefferson to William Lambert, 16 July 1810
From: Jefferson, Thomas
To: Lambert, William


          
            Sir
             
                     Monticello 
                     July 16. 10.
          
          
		   An indispensible piece of business which has occupied me for a month past, obliged me to suspend all correspondence during that time. this must apologize for my late acknolegement of your favor of May 19. and my 
                  & for the tardy expression of my thanks for so much of the papers you inclosed as respected myself. the approbation of my political conduct by my republican countrymen generally is a pillow of sweet repose to me, undisturbed by the noise of the enemies to our form of government.   the political sentiments expressed by your society are in the pure spirit of the principles of our revolution. so long as these prevail we are safe from every thing which can assail us without or within.
          Your several communications on the 1st meridian have been regularly handed on to the Philosophical society. not corresponding regularly with any of the members, I have recieved no information respecting them. I
			 have formerly observed to you that while I entertain no doubt of their accuracy, my
			 own familiarity with the subject had been too long suspended to enable me to render a critical opinion on them. my occupations here are almost exclusively given to my farm &
			 affairs. they give 
                  furnish me exercise, health & amusement, and with the recreations of family & neighborly society, fill up most of my time, and give a tranquility necessary to my time of life. with my best wishes for your prosperity accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        